   Case: 4:21-cv-00288-SRC Doc. #: 9 Filed: 09/07/21 Page: 1 of 2 PageID #: 59




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAVON HEMPHILL,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:21-cv-288-SRC
                                                 )
ST. LOUIS CITY JAILS, et al.,                    )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. On August 4, 2021, mail that this

Court sent to self-represented plaintiff Davon Hemphill was returned without a forwarding

address, and plaintiff has not notified the Court of any change in his address. According to the

Local Rules of this Court, every self-represented party is required to promptly notify the Clerk of

any change in his address or telephone number. E.D.Mo. L.R. 2.06(B). “If any mail to a self-

represented plaintiff or petitioner is returned to the Court without a forwarding address and the

self-represented plaintiff or petitioner does not notify the Court of the change of address within

thirty (30) days, the Court may, without further notice, dismiss the action without prejudice.” Id.

        In this case, more than thirty days have passed since the mail was returned, and plaintiff

has not notified the Court of a change of address. The Court will therefore dismiss this action,

without prejudice, pursuant to Local Rule 2.06(B). This dismissal will not count as a “strike” for

purposes of 28 U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.
   Case: 4:21-cv-00288-SRC Doc. #: 9 Filed: 09/07/21 Page: 2 of 2 PageID #: 60




       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 7th day of September, 2021.



                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                                2
